        Case 1:20-cv-01122-CC Document 15 Filed 06/26/20 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


DIVERSE STAFFING SERVICES,              :
INC.,                                   :
                                        :
                   Plaintiff,           :          CIVIL ACTION NO.
                                        :
vs.                                     :          1:20-CV-1122-CC
                                        :
POP DISPLAYS USA, LLC,                  :
                                        :
                   Defendant.           :

                                OPINION AND ORDER

      This matter is before the Court on Plaintiff Diverse Staffing Services, Inc.’s

Motion for Default Judgment [Doc. No. 10] (the “Motion for Default Judgment”).

For the reasons set forth below, the Court grants the Motion for Default Judgment.

I.    PROCEDURAL HISTORY

      On March 11, 2020, Plaintiff Diverse Staffing Services, Inc. (“Plaintiff”)

commenced this action against Defendant Pop Displays USA, LLC, alleging a

claim for breach of contract. (See Compl. [Doc. No. 1].) On March 19, 2020,

Plaintiff filed a Return of Service, which indicated that Defendant POP Displays

USA, LLC had been served with the Summons and Complaint for Breach of

Contract (“Complaint”) on March 18, 2020. (See Affidavit of Service [Doc. No. 3].)
         Case 1:20-cv-01122-CC Document 15 Filed 06/26/20 Page 2 of 7



Pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), Defendant’s response

to the Complaint was due on April 8, 2020.

      On April 16, 2020, after Defendant failed to answer or otherwise respond to

the Complaint, Plaintiff filed Plaintiff’s Application for Clerk’s Entry of Default

Against Defendant Pop Displays USA, LLC [Doc. No. 6]. The Clerk of Court

entered default against Defendant on that same day.

      Plaintiff presently moves the Court to enter a default judgment against

Defendant on its claims for breach of contract. The Motion for Default Judgment

is ripe for resolution.

II.   STANDARD OF REVIEW

      Once a default has been entered, a party may seek a default judgment

against the non-responsive party under either Federal Rule of Civil Procedure

55(b)(1) or 55(b)(2). Rule 55(b)(1) provides the following:

      If the plaintiff’s claim is for a sum certain or a sum that can be made
      certain by computation, the clerk–on the plaintiff’s request, with an
      affidavit showing the amount due–must enter judgment for that
      amount and costs against a defendant who has been defaulted for not
      appearing and who is neither a minor nor an incompetent person.

Fed. R. Civ. P. 55(b)(1). “In all other cases, the party must apply to the court for a

default judgment.” Fed. R. Civ. P. 55(b)(2).

      The mere entry of a default by the Clerk of Court does not in itself warrant

the entry of a default judgment by the Court. Nishimatsu Constr. Co. v. Houston


                                          2
         Case 1:20-cv-01122-CC Document 15 Filed 06/26/20 Page 3 of 7



Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).1 A default judgment is appropriate

only if the factual allegations in the complaint provide an adequate legal basis to

find that the defendant is liable. See Cotton v. Massachusetts Mut. Life Ins. Co.,

402 F.3d 1267, 1278 (11th Cir. 2005). “[A] defaulted defendant is deemed to admit

the plaintiff’s well-pleaded allegations of fact.” Id. (citation and internal marks

omitted).

      If a default judgment is warranted, the Court may hold a hearing for the

purpose of assessing damages. S.E.C. v. Smyth, 420 F.3d 1225, 1231, 1232 & n.13

(11th Cir. 2005) (citing Fed. R. Civ. P. 55(b)(2)). Alternatively, damages may be

determined based on affidavits setting forth the necessary facts. Adolph Coors

Co. v. Movement Against Racism and the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985).

“A court has an obligation to assure that there is a legitimate basis for any damage

award it enters . . . .” Anheuser-Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th

Cir. 2003). However, discretion as to the judgment or the need for a hearing on

damages is vested with the district court. Pope v. United States, 323 U.S. 1, 12, 65

S. Ct. 16, 89 L. Ed. 3 (1944) (“It is a familiar practice and an exercise of judicial

power for a court upon default, by taking evidence when necessary or by

computation from facts of record, to fix the amount which the plaintiff is lawfully


1
       Fifth Circuit decisions rendered prior to September 30, 1981, are binding precedent
in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)
(en banc).
                                            3
         Case 1:20-cv-01122-CC Document 15 Filed 06/26/20 Page 4 of 7



entitled to recover and to give judgment accordingly.”); Adolph Coors, 777 F.2d at

1543 (holding court may award damages for default judgment without hearing if

“the amount claimed is a liquidated sum or one capable of mathematical

calculation”) (citation omitted).

III.   ADMITTED ALLEGATIONS

       Plaintiff is an Indiana corporation with its principal place of business in

Indiana. (Compl. ¶ 1.) Defendant is a Delaware corporation with its principal

place of business in New York. (Id. at ¶ 2.)

       Plaintiff entered into a Staffing Services Agreement with Defendant

pursuant to which Plaintiff provided Defendant with contract employees in

Georgia. (Id. at ¶ 6.) Under the Contract, Plaintiff paid the contract employees

supplied by Plaintiff to Defendant and Plaintiff invoiced Defendant for wages,

benefits and other expenses associated with Defendant’s use of the contract

employees. (Id. at ¶ 7.) Plaintiff regularly sent Defendant invoices for amounts

Defendant owed under the Contract. (Id. at ¶ 8.) Defendant has failed to pay

Plaintiff all amounts owed under the Contract. (Id. at ¶ 9.) The total amount of

outstanding and overdue invoices owed by Defendant to Plaintiff under the

Contract, before interests, fees, and costs, is no less than $971,187.03. (Id. at ¶ 10.)




                                           4
         Case 1:20-cv-01122-CC Document 15 Filed 06/26/20 Page 5 of 7



      Plaintiff made a demand on Defendant to pay all outstanding amounts due

under the Contract. (Id. at ¶ 11.) Defendant refused to pay Plaintiff all amounts

due under the Contract. (Id. at ¶ 12.)

IV.   ANALYSIS

      As an initial matter, jurisdiction is proper in this Court pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiff and

Defendant and because the amount in controversy exceeds the sum of $75,000.00,

exclusive of interests and costs. Having established the existence of subject matter

jurisdiction, the Court next will examine whether entry of a default judgment is

proper as to the breach of contract claim.

      A “party claiming a breach of contract has the burden of pleading and

proving (1) the subject matter of the contract, (2) consideration, and (3) mutual

assent by the parties to all of the contract terms. Once such a contract is shown,

the elements of a right to recover for the breach of said contract are (1) the breach

and (2) the resultant damages to the party who has the right to complain about the

contract being broken.” Huddleston v. Smith, No. 1:09-cv-03669-JOF, 2010 WL

1410556, at *2 (N.D. Ga. Mar. 30, 2010) (citations and internal marks omitted).

Plaintiff has established each of these elements with respect to its breach of

contract claim.




                                          5
         Case 1:20-cv-01122-CC Document 15 Filed 06/26/20 Page 6 of 7



      Here, Plaintiff has demonstrated the existence of a Staffing Services

Agreement to which Plaintiff and Defendant were parties as of May 14, 2019. (See

Declaration of William F. Laut [Doc. No. 10-2] at ¶ 5.) Pursuant to the Staffing

Services Agreement, Plaintiff agreed to recruit, screen, interview, and assign

contract employees to perform work for Pop. (Id. at ¶ 6.) Plaintiff also agreed to

pay the contract employees wages and provide them with benefits Plaintiff offers

the contract employees. (Id. at ¶ 7.) In exchange for the services provided by

Plaintiff, Defendant agreed to supervise the contract employees, supervise and

safeguard the premises where the contract employees worked, and provide a safe

worksite to the contract employees. (Id. at ¶ 8.) Further, Defendant agreed to pay

Plaintiff for its provision of contract employees as set forth in the Staffing Services

Agreement. (Id. at ¶ 9.) Pursuant to the Staffing Services Agreement, Plaintiff

invoiced Defendant for the services provided on a weekly basis, and Defendant

agreed to pay the invoiced amount on or before 45 days after the receipt of the

invoice. (Id. at ¶ 10.) Further, Plaintiff and Defendant, through their agents, signed

the agreement, thereby manifesting a mutual assent to enter into the contract. (See

id. at ¶ 11.) As such, the evidence shows that Plaintiff and Defendant entered into

a valid and enforceable contract.

      Since the Staffing Services Agreement is a valid and enforceable contract,

Defendant was contractually obligated to pay Plaintiff for its provision of contract


                                          6
        Case 1:20-cv-01122-CC Document 15 Filed 06/26/20 Page 7 of 7



employees, as well as any additional costs and fees. (See id. at ¶¶ 5-11.) Plaintiff

invoiced Defendant for services provided under the Staffing Services Agreement

on a weekly basis from June 30, 2019 to March 1, 2020, (id. at ¶¶ 12-13), but

Defendant failed to pay Plaintiff timely for all amounts outstanding on invoices

for the contract employees, (see id. at ¶¶14-15). As alleged in the Complaint and

admitted by Defendant, Defendant currently owes Plaintiff an amount not less

than $971,187.03. (See id. at ¶ 15.) Accordingly, Defendant has breached its

contract with Plaintiff by failing to pay it $971,187.03 in outstanding invoices and

interest owed under the Staffing Services Agreement. Plaintiff is entitled to

recover that amount.

V.    CONCLUSION

      Based on the foregoing, the Court GRANTS Plaintiff Diverse Staffing

Services, Inc.’s Motion for Default Judgment [Doc. No. 10] and ORDERS that the

Clerk enter judgment in Plaintiff’s favor and that Plaintiff recover from Defendant

$971,187.03.

      SO ORDERED this 26th day of June, 2020.



                                s/ CLARENCE COOPER
                                CLARENCE COOPER
                                SENIOR UNITED STATES DISTRICT JUDGE




                                         7
